Counsel for the plaintiff still insists that the overruling of the defendant's demurrer made all matters set out in the complaintres adjudicata.  The difficulty with appellant's position is that *Page 368b 
the facts developed upon the trial were widely different than those set out in the complaint.  The fact that a complaint states a good cause of action and it is so held on demurrer does not mean that upon the trial the plaintiff is bound to recover.
It is considered that the questions were properly disposed of in the opinion. *Page 369